UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1162


WHITNEY LASSITER,

                Plaintiff - Appellant,

          v.

HUNTINGTON INGALLS INDUSTRIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00101-RAJ-DEM)


Submitted:   June 11, 2012                  Decided:   June 21, 2012


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Whitney Lassiter, Appellant Pro Se. Scott William Kezman, Mark
Edward Warmbier, KAUFMAN & CANOLES, PC, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Whitney Lassiter appeals the district court’s orders

granting summary judgment and dismissing her claims and denying

her motion for reconsideration.             We have reviewed the record and

find    no   reversible     error.      Accordingly,       we    affirm     for   the

reasons stated by the district court.                Lassiter v. Huntington

Ingalls Indus., Inc., No. 4:11-cv-00101-RAJ-DEM (E.D. Va. Jan.

10,    2012).     We     grant   Lassiter’s   motion      to    proceed    in   forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented        in   the    materials

before    the    court    and    argument   would   not    aid      the   decisional

process.

                                                                            AFFIRMED




                                        2